Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1, 5-8, 12-15, 19-20 are pending.

Drawings
The amended drawing was received on 1/24/2022. This drawing is acceptable.

Specification
The amended specification was received on 1/24/2022. This specification is acceptable.

Claim Objections
The claim amendments were received on 1/24/2022. These amended claims are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1, 5-8, 12-15, 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, 
2A Prong 1: The limitation of generating the address of the data in order according to a predetermined direction by performing the N-dimensional loop operation based on the predetermined parameters, wherein data corresponding to the generated address in an artificial neural network is used as operands of the operations, is a mathematical process or mental process, because the generating address of neural network is merely incrementing address value by iterating through the each matrices of neural network in order.
	2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – computation processor and memory. The processor and memory are recited at a high-level of generality (i.e., as a generic processor and generic memory performing a generic computer function of repetitive calculation). The limitation of receiving predetermined parameters including an address value of first data among the data, repetition number of each loop of an N-dimensional loop operation, and an address offset of each loop of the N-dimensional loop operation, is a form of insignificant extra-solution activity. 
	 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform repetitive address generation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The limitation of receiving predetermined parameters including an address value of first data among the data, repetition number of each loop of an N-dimensional loop operation, and an address offset of each loop of the N-dimensional loop operation, is considered insignificant extra-solution activity in Step 2A Prong 2, thus re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The limitation merely recites data gathering (MPEP 2106.05(g)). The limitation of wherein the data is input data or kernel data for operations performed in the artificial neural network, merely says which particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)). The claim is not patent eligible.
Regarding claim 8, the limitation of an apparatus for generating an address of data output from a computation processor in an artificial neural network during operations, the apparatus comprising: an address generating processor, a memory, and an interface, wherein the address generating processor executes a program stored in the memory to perform: are generic computer component. Claim 8 is an apparatus claim having similar limitation to the claim 1. Therefore, they are rejected under the same rational as of claim 1 above.

Regarding claim 15, the limitation of an accelerator comprising: an address generating processor, a computation processor, and a memory, wherein the address generating processor executes a program stored in the memory, are generic computer component. Claim 15 is an accelerator claim having similar limitation to method claim 1 above. Therefore, they are rejected under the same rational as of claim 1 above.

Regarding claim 5, 
2A Prong 1: The limitation of wherein the predetermined parameters is-are pre-determined based on at least one of a size of kernel data, a size of feature map data, a size of a pooling operation, and a stride value, is a mental process, because the limitation merely says which type of parameter to receive, which can be done in human mind.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – input to computation processor. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to receive parameters amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the receiving parameter was considered to be insignificant extra-solution activity, because it is mere data gathering (MPEP 2106.05(g)). The claim is not patent eligible.
Claim 12 is an apparatus claim having similar limitation to method claim 5 above. Therefore, they are rejected under the same rational as of claim 5 above.
Claim 19 is an accelerator claim having similar limitation to method claim 5 above. Therefore, they are rejected under the same rational as of claim 5 above.

Regarding claim 6, 
2A Prong 1: The limitation of wherein the predetermined direction is a sequence of a kernel direction, a channel direction, a pooling direction, and a sliding window direction, is a mental process, because the limitation merely recites pre-determining the direction of calculation, which can be done in human mind.
2A Prong 2: This judicial exception is not integrated into a practical application.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 20 is an apparatus claim having similar limitation to method claim 6 above. Therefore, they are rejected under the same rational as of claim 6 above.

Regarding claim 7,
2A Prong 1: The limitation of wherein a number of the predetermined parameters is 2N+1 when a number of dimensions of the loop operation performed to generate the address is N, is a mathematical concept, because the limitation merely recites mathematical relation between number of dimensions of the loop and number of predetermined parameters.
2A Prong 2: This judicial exception is not integrated into a practical application.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 14 is an apparatus claim having similar limitation to method claim 7 above. Therefore, they are rejected under the same rational as of claim 7 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5, 7-8, 12, 14-15, and 19 is/are rejected under 35 U.S.C. 102 as being unpatentable over Temam (US 10108538 B1).
[Temam, column 4, line 36–53] “A prologue is one or more loops that are performed prior to a main function or main loop nest. For example, a prologue may be used to perform a function (e.g., load or compute bias values) prior to performing a computation using the values of tensor elements. A prologue can include one or more loops that are executed prior to the execution of nested loops for the tensor. For example, a prologue may be used to determine bias values or weights for a neural network computation. Similarly, an epilogue is one or more loops that are performed after a main function or main loop nest. For example, an epilogue may be used to perform a function after performing a computation using the values of the tensor elements. The tensor traversal unit described herein can determine memory addresses for accessing data elements of one or more prologue and/or epilogue data arrays using a same instruction used to determine memory addresses for accessing tensor elements of a tensor”, discloses the background and usage of prologue and epilogue in Temam, [Temam, line 66 of column 5 – line 17 of column 6] “The tensor traversal unit 106 translates tensor indices into memory addresses. For example, the tensor traversal unit 106 may translate a set of N-dimensional tensor indices into a one-dimensional address space … Similarly, the tensor traversal unit 106 can efficiently and programmatically generate a sequence of memory addresses which reference a sequence of data elements for a prologue and/or a sequence of data elements for an epilogue”), the method comprising: 
receiving predetermined parameters including an address value of first data among the data, a repetition number of each loop of an N-dimensional loop operation, and an address offset of each loop of the N-dimensional loop operation ([Temam, line 57-67 of column 5] “The tensor traversal unit 106 may be implemented as an application-specific integrated circuit. The tensor traversal unit 106 may be configured to determine memory address values associated with one or more tensors and one or more data arrays of a prologue and/or epilogue. The values may include initial values, step values, end values, address offset values, memory address offset values based on the address offset values, and/or memory address values based on the memory address offset values and a base address”, Temam discloses address of first data, address offset of each loop, [Temam, line 51-57 of column 1, Figure 2A] “The processor(s) can be configured to populate, for a second address offset value element for each dimension of the N-dimensional tensor, the address computation elements for the second address offset value element with respective values based at least on a number of iterations of a loop in the program that corresponds to the dimension”, the processor determines second offset value, which corresponds to the address offset of each inner loop, following the first offset value), 
wherein the data is input data or kernel data for operations performed by a computation processor in the artificial neural network ([Temam, column 4, line 36–53] “A prologue is one or more loops that are performed prior to a main function or main loop nest. For example, a prologue may be used to perform a function (e.g., load or compute bias values) prior to performing a computation using the values of tensor elements. A prologue can include one or more loops that are executed prior to the execution of nested loops for the tensor. For example, a prologue may be used to determine bias values or weights for a neural network computation. Similarly, an epilogue is one or more loops that are performed after a main function or main loop nest. For example, an epilogue may be used to perform a function after performing a computation using the values of the tensor elements. The tensor traversal unit described herein can determine memory addresses for accessing data elements of one or more prologue and/or epilogue data arrays using a same instruction used to determine memory addresses for accessing tensor elements of a tensor”, discloses the background and usage of prologue and epilogue in Temam, [Temam, line 3-11 of column 4] “Traversing the tensor in a nested loop can include a computation of a memory address value of a tensor element to load or store the corresponding data value of the tensor element. A for-loop is an example of a nested loop, where three loops tracked by three loop index variables (e.g., i, j, and k) can be nested to traverse through a three-dimensional tensor. In a neural network, a value of an element may be used in one or more dot product computations associated with the tensor”); 
and generating the address of the data in order according to a predetermined direction by performing the N-dimensional loop operation based on the predetermined parameters ([Temam, column 12, line 62 - column 13, line 3] “The tensor traversal unit may determine the memory addresses for the tensor element and the data elements row by row. For example, the tensor traversal unit may first determine the memory addresses for the data elements of the prologue using the address offset values in row 208a. After the tensor traversal unit has determined the memory addresses for each prologue data element, the tensor traversal unit may move to the second row 208b and determine the memory addresses for the tensor elements of the tensor”, [Temam, column 7, line 59-65] “The initial value elements 202 may be physically or logically arranged as a 2-D array having M rows and N columns, where M and N are integers greater than or equal to one. The initial value elements 202 may store initial values of address offsets used to determine a memory address for a tensor element, a prologue data element, or an epilogue data element … In some implementations, each column of the initial value elements 202 may represent initial values for nested loop index variable values that are associated with a tensor, a prologue array, or an epilogue array. For example, the program may define a prologue loop for accessing the variable V1. The prologue loop can be indexed by a nested loop index variable h. In this example, the tensor traversal unit may assign initial value element V1,1 to store the initial value for the nested loop index variable h”, discloses loop operation based on address value of first data. The initial value element stores the initial address values, and the initial value element is used to run the prologue loop, which is used to generate address values. [Temam, column 24, claim 12, line 18-32] “populating, by the one or more hardware processors and for a first address offset value element that corresponds to the prologue or epilogue loop, a plurality of first address computation elements for the first address offset value element with respective values based at least on a number of iterations of the prologue or epilogue loop, wherein the first address offset value element comprises hardware storage circuitry configured to store a first address offset value and each first address computation element comprises hardware storage circuitry configured to store a value used to determine the first address offset value, and wherein the address computation elements for the first address offset elements including a first step value for the prologue or epilogue loop;” discloses performing loop operation based on repetition number, and [Temam, column 18, line 65 – column 19, line 36; column 19, Table 1] “The tensor traversal unit can continue determining memory addresses for remaining iterations of the nested loops to access the remaining tensor elements in a similar manner. Table 1 below shows the memory address offset values for the prologue elements and the tensor elements using the step values illustrated in FIGS. 2A-2J … The system includes a tensor traversal unit having tensor address value elements including initial value elements, step value elements, end value elements, and address offset elements”, discloses performing loop operation based on address offset value of each loop), 
wherein data corresponding to the generated address in a memory of the artificial neural network is used as operands of the operations ([Temam, column 4, line 36–53] “A prologue is one or more loops that are performed prior to a main function or main loop nest. For example, a prologue may be used to perform a function (e.g., load or compute bias values) prior to performing a computation using the values of tensor elements. A prologue can include one or more loops that are executed prior to the execution of nested loops for the tensor. For example, a prologue may be used to determine bias values or weights for a neural network computation. Similarly, an epilogue is one or more loops that are performed after a main function or main loop nest. For example, an epilogue may be used to perform a function after performing a computation using the values of the tensor elements. The tensor traversal unit described herein can determine memory addresses for accessing data elements of one or more prologue and/or epilogue data arrays using a same instruction used to determine memory addresses for accessing tensor elements of a tensor”, discloses the background and usage of prologue and epilogue in Temam, [Temam, column 20, line 38-41] “The system accesses tensor elements and data elements using determined memory addresses (312). For example, a processing unit may access the tensor and data elements to perform machine learning computations”).

Regarding claim 8, Temam teaches an address generating processor, a memory, and an interface, wherein the address generating processor executes a program stored in the memory ([Temam, Figure 1; Figure 2A-2J] The Math Unit embedded in the Tensor Traversal Unit of the Figure 1 is an address generating processor, and the Processing Unit 102 is the computation processor. The Storage Medium 104 is the memory, and Figure 2A-2J shows the detailed diagram of the memories). Claim 8 is an apparatus claim having similar limitation to method claim 1 above. Therefore, they are rejected under the same rational as of claim 1 above.

Regarding claim 15, Temam teaches an address generating processor, a computation processor, and a memory, wherein the address generating processor executes a program stored in the memory ([Temam, Figure 1; Figure 2A-2J] The Math Unit embedded in the Tensor Traversal Unit of the Figure 1 is an address generating processor, and the Processing Unit 102 is the computation processor. The Storage Medium 104 is the memory, and Figure 2A-2J shows the detailed diagram of the memories). Claim 15 is an accelerator claim having similar limitation to method claim 1 above. Therefore, they are rejected under the same rational as of claim 1 above.

Regarding claim 5, Temam teaches the method of claim 1, wherein the predetermined parameters is-are pre-determined based on at least one of a size of kernel data to be input to 6Application No.: 16/204,499Docket No.: PAN-344the [Temam, line 58 of column 3 – line 11 of column 4] “For example, a tensor may be a variable in a program, where the variable may have three dimensions. The first dimension may have a length of three hundred elements, the second dimension may have a length of a thousand elements, and the third dimension may have a length of twenty elements. Of course, other numbers of elements in each dimension are possible. Traversing the tensor in a nested loop can include a computation of a memory address value of a tensor element to load or store the corresponding data value of the tensor element. A for-loop is an example of a nested loop, where three loops tracked by three loop index variables (e.g., i, j, and k) can be nested to traverse through a three-dimensional tensor. In a neural network, a value of an element may be used in one or more dot product computations associated with the tensor”, discloses the variable i, j, k, which are the size of three-dimensional tensor, which also can be a size of feature maps and dimensions. Thus, Temam includes at least pre-determined parameter size of feature map data).
Claim 12 is an apparatus claim having similar limitation to method claim 5 above. Therefore, they are rejected under the same rational as of claim 5 above.
Claim 19 is an accelerator claim having similar limitation to method claim 5 above. Therefore, they are rejected under the same rational as of claim 5 above.

Regarding claim 7, Temam teaches the method of claim 1, wherein a number of the predetermined parameters depends on number of dimensions ([Temam, line 59 of column 7 – line 5 of column 8] “The initial value elements 202 may store initial values of address offsets used to determine a memory address for a tensor element, a prologue data element, or an epilogue data element. In some implementations, each row of the initial value elements 202 may represent initial values for a tensor, prologue, or epilogue. For example, if a program defines two array variables V1 and V2, the tensor traversal unit may assign rows 202a and 202b to store the initial values for array variables V1 and V2, respectively. In this example, variable V1 may be bias variables for a prologue and variable V2 may be tensor variables”, the claim limitation merely teaches the relation of number of predetermined parameters and number of dimensions. Temam discloses number of initial offset values depends on the number of rows, which composes dimension of matrices. In this example, when there are 2 rows, the number of array variable will be 2 and the number of initial values for array variable will also be 2. Mere relationship between number of dimension and number of parameter is not significant thus does not give inventive concept).
Claim 14 is an apparatus claim having similar limitation to method claim 7 above. Therefore, they are rejected under the same rational as of claim 7 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 13, and 20 is/are rejected under 35 U.S.C. 103 over Temam (US 10108538 B1) in view of Wang (CN 107633199 A).

Regarding claim 6, Temam teaches the method of claim 1, wherein the predetermined direction is a sequence of a channel direction ([Temam, line 58 of column 3 – line 11 of column 4] “For example, a tensor may be a variable in a program, where the variable may have three dimensions. The first dimension may have a length of three hundred elements, the second dimension may have a length of a thousand elements, and the third dimension may have a length of twenty elements. Of course, other numbers of elements in each dimension are possible. Traversing the tensor in a nested loop can include a computation of a memory address value of a tensor element to load or store the corresponding data value of the tensor element. A for-loop is an example of a nested loop, where three loops tracked by three loop index variables (e.g., i, j, and k) can be nested to traverse through a three-dimensional tensor. In a neural network, a value of an element may be used in one or more dot product computations associated with the tensor”, ‘channel’ means plurality of two-dimensional matrices (i x j) in a layer. Temam discloses variable k, which is the channel direction).
Temam does not specifically teaches kernel direction, pooling direction, and a sliding window direction. 
Wang teaches computation in terms of kernel direction, pooling direction, and a sliding window direction ([Wang, page 8, 23-41] “step 4. detecting sliding window slide to a certain length of step on the sliding window for the whole image until the image traversal is complete, in the traversing process window in the classifier training is completed in the step 3 for classifying, if the window is apple fruit, then the window marked out as suspected fruit window exists, otherwise, continue to slide, sliding window of a certain size after sliding, the sliding window of the next scale will continue on the next step until the classifier is in all dimensions; step 5. convolutional neural network detection: constructing the convolutional neural network model, the suspected step 4 determined that there is fruit window output to the model for fruit detection, wherein the convolutional neural network model to describe the following: convolution neural network model is composed of an input layer, a convolution layer, pooling, convolutional layer, pooling layer, output layer suspected fruit in the window image as the input layer, convolutional layer, C layer is feature extraction layer, after pooling layer S layer located a convolution layer, is a calculation layer of the secondary extraction; after the second S-layer, namely finishing the feature extraction of the original data, the characteristic data of the S layer for vectorization, then connected to the classifier, the category result output by the output layer, convolutional layer one characteristic by convolution kernel (matrix) on the migration image matrix, multiplying the corresponding position elements”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having both the teachings of Wang and Temam, to use the process of iterating through convolution layer, pooling layer, and sliding window of Wang to address generation method of Temam. The suggestion and/or motivation for doing so is to generate address that covers entire neural network efficiently, because neural network is composed with convolution, kernel, pooling layers and convolution operations using sliding window matrices.
 Claim 13 is an apparatus claim having similar limitation to method claim 6 above. Therefore, they are rejected under the same rational as of claim 6 above.
Claim 20 is an accelerator claim having similar limitation to method claim 6 above. Therefore, they are rejected under the same rational as of claim 6 above.

Response to Argument
Applicant’s arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that the 101 rejection is inapplicable to the claims because the invention made significant technological improvement compared to the existing technology. Examiner respectfully disagrees with the Applicant’s statement. Entire claim language of claim 1 merely discloses the process of receiving parameters, iterating through plurality of neural network layers, and incrementing and storing the address value, which can be performed using pen and paper. The disclosed hardware merely shows the generic processors and memories, which are generic computer component.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached on 7:30 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/JUN KWON/
Examiner, Art Unit 2127

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127